Citation Nr: 0210420	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  94-25 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran is entitled to a referral for an extra-
schedular rating for his service-connected bilateral knee 
disabilities, currently evaluated at a 40 percent combined 
disability rating.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1953 to December 
1954.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1992 rating decision issued 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As the Board is precluded from considering referral for an 
extra-schedular rating in the first instance, this issue was 
referred to the RO in January 1997.  In March 2002, the RO 
increased the veteran's combined rating for his service-
connected bilateral knee disabilities to 40 percent.  The RO 
also affirmed a denial to refer the veteran's case for an 
extra-schedular rating for his bilateral knee disabilities in 
March 2002.  The issue of a referral for an extra-schedular 
rating is now properly before the Board for consideration.

The veteran was afforded a hearing in May 1994 before a 
hearing officer.  The veteran was also afforded a hearing 
before a Member of the Board in October 1996.  The veteran 
was advised by letter in July 2002 that the Member who 
conducted his October 1996 hearing is no longer employed by 
the Board and of the fact that the law requires that the 
Board Member who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  The veteran 
was advised of his right to another hearing before a Member 
of the Board.  In August 2002 correspondence, the veteran 
declined an additional hearing.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The veteran's service-connected bilateral knee 
disabilities is currently evaluated as 40 percent disabling 
and approximates a disability picture for post-traumatic 
arthritis with limitation of motion and pain.

3.  The evidence of record reveals that the veteran seeks 
medical treatment for his bilateral knee disabilities, mainly 
to get his medications updated.

4.  The veteran is a barber who owns his own barbershop.  He 
is no longer able to work the same quantity of hours as he 
once did.

5.  The veteran also suffers from nonservice-connected 
disabilities, which additionally affect his ability to work.


CONCLUSION OF LAW

Referral for consideration of an extra-schedular evaluation 
for the veteran's service connected knee disabilities is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102, 3.321 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran has been granted a 40 percent 
evaluation for his service-connected bilateral knee 
disabilities.  The veteran, in essence, has contended that 
his bilateral knee disabilities provide a basis for an extra-
schedular evaluation and his case should therefore be 
referred to the appropriate officials for such consideration.  
The RO expressly considered referral of the case to the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service, for assignment of an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) in a March 2002 rating decision 
and a March 2002 Supplemental Statement of the Case (SSOC).

An extra-schedular rating provides that, to accord justice in 
an exceptional case, the RO may refer the claim for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  

The RO determined that no such factor was found in this case 
to warrant referral of the case for extra-schedular review.  
The Board has reviewed the record under 38 C.F.R. § 3.321(b) 
(2001).  The Board agrees with the RO that there is no 
evidence that warrants further action on this question.  See 
VAOPGCREC 6-96 (1996).  The evidence of record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule and therefore warrant a referral for an 
extra-schedular rating.

The May 1994 hearing transcript reflects that the veteran is 
a barber and on his feet a lot, and that his knee condition 
impairs his employability because he can't work as long as he 
once could due to constant pain.  The May 1994 hearing 
transcript reflects that the veteran indicated that sometimes 
his knees hurt so bad that he has to sit down, his ankles 
swell, and pain sometimes goes from the back of his hips and 
thighs down to his ankles.

The October 1996 hearing transcript reflects that the veteran 
indicated that he had recently been hospitalized in April 
1996, "For my knees, and all over my body."  The hearing 
transcript reveals that the veteran testified that he takes 
an anti-inflammatory on a daily basis as well as additional 
medications.  The October 1996 hearing transcript also 
reveals that the veteran indicated he has medical treatment 
at a VA medical center about every four months and he does 
not seek treatment outside of VA, when he drives a vehicle 
his hip bothers him and his knee gets stiff, and he is self-
employed as a barber, generally only working a couple of 
hours a day.  The hearing transcript also reflects that the 
veteran indicated that he has arthritic conditions in his 
hips, back, lower back, shoulder, and neck for which he seeks 
treatment, and that sometimes his hands swell up such that he 
has to stop working.

The evidence of record also includes VA treatment records, 
inclusive of a May 1996 VA Discharge Summary.  As the veteran 
testified, the discharge summary reflects that from April 17, 
1996, to May 2, 1996, the veteran received rehabilitation 
therapy for multiple joint pain, which included degenerative 
joint disease of multiple joints, including the lumbosacral 
spine.  The evidence of record also reveals that the veteran 
has appointments at a VA medical center every few months to 
get treatment for significant degenerative joint disease of 
the hips and knees and to receive medications.  An October 
2000 VA progress note reflects that the veteran has avascular 
necrosis of the left hip with so much diminished movements of 
the joints which causes him pain while ambulating, hence the 
use of a straight cane on the right side.

The Board has no reason to doubt that the veteran's bilateral 
knee disabilities cause him discomfort and limit his 
efficiency in certain tasks.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor that takes the veteran outside 
of the norm vis-à-vis his service-connected knee disabilities 
.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  The evidence of 
record reveals that marked interference with the veteran's 
employment as a barber is not due solely to his bilateral 
knee disabilities.  Referral for an extra-schedular rating is 
warranted when a schedular rating does not accord justice for 
an earning capacity impairment due exclusively to the 
service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(2001).  In the instant case, the veteran has severe 
degenerative joint disease of the hips which affects his 
ability to stand in addition to his service-connected 
bilateral knee disabilities.  Additionally, the veteran 
himself has indicated that pain in his hands, shoulder, and 
ankle also affect his ability to work as a barber and his 
medical records revealed that he gets treatment for multiple 
joint pain.  The evidence of record does not reveal frequent 
hospitalizations.

Accordingly, the Board agrees that referral of the veteran's 
claim to the Secretary for Benefits or to the Director, 
Compensation and Pension Service, for an extra-schedular 
evaluation for his service-connected bilateral knee 
disabilities is not warranted by the evidence of record.  See 
38 C.F.R. §§ 3.102, 3.321 (2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
 
II.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the RO 
notified the veteran of VA's heightened duty to assist in 
developing compensation claims by letter in June 2001.  The 
June 2001 letter also informed the veteran that VA would make 
reasonable efforts to obtain evidence, but that it was the 
veteran's responsibility to sufficiently identify such 
evidence.  The veteran was notified of the pertinent laws, 
regulations, and types of evidence necessary to substantiate 
his extra-schedular claim via the January 1997 Board remand 
and the March 2002 rating decision and SSOC.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim have been properly 
developed and that all relevant evidence needed for an 
equitable resolution of the issues on appeal have been 
identified and obtained by the RO.  Specifically, the RO 
sought, obtained, and associated with his claims file the 
veteran's VA medical treatment records and transcripts of his 
May 1994 and April 1996 hearings.  The Board has not been 
made aware of any additional evidence that is available in 
connection with this appeal, nor is there any indication of 
any evidence that the RO has not obtained and associated with 
the claims file.  Therefore, no further assistance to the 
veteran regarding development of evidence is required and the 
duty to assist the veteran has been satisfied.  VCAA, 38 
U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).


ORDER

Referral for an extra-schedular evaluation for the veteran's 
service-connected bilateral knee disabilities is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

